Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 05/18/21 is acknowledged. 

Status of Claims
Claims 1, 3, 5-7, 11 and 21 are pending. 
In the submission filed 05/18/21, claims 1 and 3 were amended, claim 2 was cancelled, and claim 21 was added. (Claims 4, 8-10 and 12-20 were cancelled in a previous paper.)
Claims 1, 3, 5-7, 11 and 21 are rejected. 

Response to Arguments
Regarding the rejection under 35 U.S.C. 101
At page 8 of Applicant's Response, Applicant argues that no prima facie case for rejection was made, due to insufficient analysis/explanation as to why the claims fall within the indicated group of abstract ideas ("Certain Methods of 
As Applicant states, the claimed invention facilitates participation in payment networks despite certain differences in the payment protocols used in different networks. The claimed system and method merely receive payment data, change the format of the payment data, and transmit the payment data. The additional elements are merely generic computer elements, despite being given particularistic labels describing their function in the system/method.
Applicant writes: 

The claimed process is therefore necessarily rooted in an electronic environment that is embodied by hardware components, and to allege the claim is directed to "human activity" ignores the reality that the claimed actions arose out of, and are consistently and exclusively performed by, the electronic hardware components. Specifically, one skilled in the art recognizes that thousands (if not hundreds of thousands) of transaction requests may be initiated by an acquirer computer or PSP computer and involve payment card account systems and electronic funds transfer (EFT) systems nationwide or worldwide, and that the only possible way to efficiently process such transaction requests is by utilizing electronic processing technology. (Response, p. 9; emphasis in original)


The foregoing words of Applicant merely reiterate that the claimed invention amounts to automation of a payment process by generic computer elements. 

Regarding the rejection under 35 U.S.C. 103
Applicant's arguments have been considered but are not persuasive in view of the revised mapping of the claims and the additional portions of the prior art cited in the current rejection.
As explained in the last Office Action (issued on 11/25/20; hereafter "OA 11/25/20"), Lovelett teaches translating a payment card account number to an EFT system addressing indicator. Specifically, an inbound payment file (TIF) may be translated into an outbound file having a different format, in particular, an EFT format. OA 11/25/20, p. 12; Lovelett, 0031-0032, 0096-0103, 0168. As the inbound file includes payment card information (Lovelett, 0028, 0110, 0160), which can be in a format used in a payment card account system (Lovelett, e.g., 0096-0103), this payment card information (as part of the inbound file) is translated into an EFT system addressing indicator that represents the funding account, that is used in an EFT system, and that is in a format different from the payment card information. Note that the recitation "EFT system addressing indicator" is broad and not limited to an account number or the like, and reads on, e.g., the payment file contents generally.


Lovelett instead discloses that the electronics payment apparatus 102 can include "a translation module" to translate incoming payment files (which do not include a token) when multiple incoming file formats are allowed, and that could format payment file data into the required format for EFT or payment card payments (Id. at paragraphs 0031-0032). (Emphasis changed) (Response, p. 16).


To be sure, the above sentence refers to "payment file data" and not a "payment card account number"; however, the citations of Lovelett indicated above teach the "payment card account number." Also, as explained above, the term "EFT system addressing indicator" is broad enough to read on such "payment file data," when formatted for EFT. 
Applicant's recited "data dictionary module," recited as used for "translating," is deemed taught by one or more of the following: (a) Lovelett's buying registry; (b) Lovelett's translation module; (c) the combination of Lovelett's buying registry and Lovelett's translation module. OA 11/25/20, pp. 11-12, see citations to Lovelett indicated there.
While the foregoing account of Lovelett does not teach a "token," nonetheless other embodiments of Lovelett teach using a token instead of a payment card account number (e.g., 0180, 0190, 0476, 0481, 0490, 0501). It would have been obvious to 
Alternatively, Gordon, e.g., 0045, teaches use of a token instead of a payment card account number, and Gordon, e.g., 0057, teaches translation of the token into an RTN (the term "RTN" is explained at Gordon, 0042) and account number or into an account identifier. As per Lovelett, see citations provided above and in the instant rejection, this translation of the token provided by Gordon conforms with EFT requirements and hence constitutes an EFT system addressing indicator that represents the funding account, that is used in an EFT system, and that is in a format different from the received/inbound payment card information. It would have been obvious to combine these teachings of Gordon pertaining to a token with Lovelett's electronic payment systems and methods for the same reasons as given above for combining Lovelett's different embodiments.
In Applicant's Response, at p. 15, second paragraph, Applicant cites an extended recitation of claim 1 as allegedly not taught by Lovelett. The Examiner notes, however, that 
Similarly, in Applicant's Response, at p. 16, penultimate paragraph, and p. 17, third-to-last paragraph, Applicant cites extended recitations of claim 1 as allegedly not taught by Gordon. The Examiner notes, however, that Gordon is cited as teaching only some, not all, of these recitations. 
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In addition, Applicant states: 

Thus, the translation module of Lovelett cannot be "deemed to imply" or deemed to be equivalent to the claimed data dictionary module because the translation module functions in a different manner using different data. (Response, p. 16)


In view of the instant rejection, Lovelett's translation module is not seen to function in a manner different from Applicants' claims. Further, although Lovelett's translation module operates on an account number rather than a token, this difference in data is not seen to be significant. Applicant has 
In addition, Applicant states:

In fact, Gordon does not disclose a process for bridging networks at an application layer level, and consequently cannot (and does not) teach or suggest a payment network bridging computer comprising a data dictionary module, much less one that translates the token to an EFT system addressing indicator that represents the funding account... wherein the EFT system addressing indicator comprises a different format from the token, as required by claim 1. (Emphasis in original)


As for "a process for bridging networks at an application layer level," Applicant does not claim this subject matter and so cannot argue a patentable distinction on this point. Further, this is a conclusory statement for which evidence has not been provided. As for "consequently cannot (and does not) teach or suggest …", this is also a conclusory statement, and it has not clear why the putative lack of the application layer level process necessarily results in the inability to teach the indicated claimed subject matter. Applicant has not fleshed out (or claimed) these points of alleged difference sufficiently to demonstrate a patentable distinction.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1 and 21 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claims 1 and 21 are directed to a method "of operating a payment network bridging computer," or a "gateway computer" system "for bridging a payment/switch network and a payment card network." 
Claims 1 and 21 are directed to the abstract idea of "payment processing including translation of a transaction request from one format to another format to accommodate different payment processing systems, namely, a payment card processing system and an EFT processing system (the transaction request being for a payment transaction transmitting payment from a payor (funding account) to a payee)," which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1 and 21 recite " receiving, by the payment network bridging … comprising a data dictionary … from one of an acquirer … or an originator payment services provider (PSP) …, a 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as "a (payment network bridging) computer," "a (data dictionary) module," "an (acquirer) computer," "an (originator payment services provider (PSP)) computer," "an E [electronic] (FT system)," (and for claim 21) "a gateway processor," "a communication device," and "a storage device [storing] processor executable instructions" represent the use of a computer as a tool to perform an abstract 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of payment processing including translation of a transaction request from one format to another format to accommodate different payment processing systems, namely, a payment card processing system and an EFT processing system (the transaction request being for a payment transaction transmitting payment from a payor (funding account) to a payee), specifically, " receiving, by the payment network bridging … comprising a data dictionary … from one of an acquirer … or an originator payment services provider (PSP) …, a first transaction request message including a token that represents a funding account comprising one of a payment card account, a bank account or a wallet account, the token being in a format used in a payment card account system; translating, by the data dictionary … of the payment network bridging computer, the token to an EFT system addressing indicator that represents the funding account, the EFT system addressing indicator being of a type used in an EFT (electronic funds transfer) system, wherein 
Hence, claims 1 and 21 are not patent eligible.
Dependent claims 3, 5-7 and 11 describe further detail of the receipt of the first transaction request message (claim 3), the EFT system addressing indicator (claim 5), the funding account (claim 6), the transaction request messages (claim 7), or the EFT system (claim 11). Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to 

Claim Rejections - 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Antecedent Basis
Claim 3 recites "wherein … a payment card account system." In view of the previous mention of "a payment card account 
Claims 5-7 are rejected by virtue of their dependency from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for 

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lovelett et al. (U.S. Patent Application Publication Number 2014/0324687 A1), hereafter Lovelett, or alternatively, over Lovelett in view of Gordon et al. (U.S. Patent Application Publication Number 2014/0074724 A1), hereafter Gordon.

Regarding Claim 1
Lovelett teaches:
(step A) receiving, by the payment network bridging computer (apparatus (gateway) 102) comprising a data dictionary module (buyer registry, translation module) from one of an acquirer computer or an originator payment services provider (PSP) computer (third party partner 106), a first transaction request message (inbound payment file/TIF) including a … that represents a funding account comprising one of a payment card account, a bank account or a wallet account (payer's DDA (debit account)), the token being in a format (e.g., EDI, 0096-0125) used in a payment card account system; (0028, 0031, 0032, 0045, 0054-0061, esp. 0054, 0056, 0096-0125, note 0110, 0160, Fig. 5, 504, 512)
(step B) translating, by the data dictionary module of the payment network bridging computer, the … to an EFT system addressing indicator that represents the funding account, the EFT system addressing indicator being of a type used in an EFT (electronic funds transfer) system, wherein the EFT system addressing indicator comprises a different format from the token; and (0031-0032, 0096-0103, 0168)
(step C) transmitting, by the payment network bridging computer to the EFT system, a second transaction request message (outbound payment instruction file/PIF) comprising the EFT system addressing indicator. (0032, 0054-0061, 0084-0085, 0140, 0161, 0235, 0265, 0289, Figs. 1, 5)
As per above, Lovelett teaches receiving and translating a payment card account number. In the embodiments of Lovelett cited above, Lovelett does not explicitly disclose receiving and translating a token. However, in analogous art, Lovelett, in other embodiments, teaches:
(step A) … token … (0180, 0190, 0476, 0481, 0490, 0501)
(step B) … token … (0180, 0190, 0476, 0481, 0490, 0501) 

Alternatively, in analogous art, Gordon teaches:
(step A) … token … (0045 (Account Access Token (AAT)), 0057, see also 0032, 0033, 0042-0046, 0049, 0050, 0055)
(step B) … token … (0045, (Account Access Token (AAT)), 0057, see also 0032, 0033, 0042-0046, 0049, 0050, 0055) 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lovelett's electronic payment systems and methods, by incorporating therein these teachings of Gordon regarding a token (that is translated using a data dictionary), for the same reasons as given above for combining Lovelett's different embodiments.


Regarding Claim 2
Lovelett, or alternatively Lovelett in view of Gordon, teaches the limitations of base claim 1 as set forth above. Lovelett further teaches: 
wherein the second transaction request message is transmitted by the payment network bridging computer to the EFT system (as per claim 1, step C, above)

Regarding Claim 3
Lovelett, or alternatively Lovelett in view of Gordon, teaches the limitations of base claim 1 as set forth above. Lovelett further teaches:
wherein the first transaction request message is received by the payment network bridging computer from a payment card account system. (As per/further to claim 1, step A, above, 0028)

Regarding Claim 5
Lovelett, or alternatively Lovelett in view of Gordon, teaches the limitations of base claim 1 and intervening claim 3 as set forth above. Lovelett further teaches:
wherein the second addressing indicator is a bank deposit account number. (As per claim 1, see steps A-C, above)

Regarding Claim 6
Lovelett, or alternatively Lovelett in view of Gordon, teaches the limitations of base claim 1 and intervening claims 3 and 5 as set forth above. Lovelett further teaches:
wherein the funding account is a bank deposit account owned by the account holder. (As per claim 1, step C, above, 0161)

Regarding Claim 7
Lovelett, or alternatively Lovelett in view of Gordon, teaches the limitations of base claim 1 and intervening claims 3, 5 and 6 as set forth above. Lovelett further teaches:
wherein the first and second transaction request messages relate to a purchase transaction initiated by the account holder at a merchant's point of sale. (0152-0167)

Regarding Claim 11
Lovelett, or alternatively Lovelett in view of Gordon, teaches the limitations of base claim 1 as set forth above. Lovelett further teaches:
wherein the EFT system is an ACH (automated clearing house) system. (0032, 0085)

Regarding Claim 21
Lovelett teaches:
a gateway processor; (Fig. 1, 102, 0028, 0523)
a communication device operably coupled to the gateway processor; and (0029, 0120, Figs. 1, 17)
a storage device comprising a data dictionary module and operably coupled to the gateway processor, wherein the storage device stores processor executable instructions which when executed cause the gateway processor to: (Fig. 5, 512, 0031, 0523)
(operation A) receive a first transaction request message via the communication device from one of an acquirer computer or an originator payment services provider (PSP) computer, wherein the first transaction request message comprises a … that represents a funding account comprising one of a payment card account, a bank account or a wallet account, and wherein the token is in a format used by a payment card account system; (As per claim 1, step A, above)
(operation B) translate, by utilizing the data dictionary module, the … into an EFT (electronic funds transfer) system addressing indicator that represents the funding account, wherein the EFT system addressing indicator is of a type used in an EFT system, and wherein the EFT system addressing indicator comprises a different format from the token; and 
(operation C) transmit, via the communication device, a second transaction request message comprising the EFT system addressing indicator to the EFT system. (As per claim 1, step C, above)
As per above, Lovelett teaches receiving and translating a payment card account number. In the embodiments of Lovelett cited above, Lovelett does not explicitly disclose receiving and translating a token. However, in analogous art, Lovelett, in other embodiments, teaches:
(operation A) … token … (0180, 0190, 0476, 0481, 0490, 0501)
(operation B) … token … (0180, 0190, 0476, 0481, 0490, 0501) 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lovelett's embodiments cited above with Lovelett's other embodiments cited here, because the use of a token as taught would serve to make Lovelett's embodiments cited above more secure, a feature espoused by Lovelett, e.g., 0036, and understood by one of ordinary skill in the art to be highly desirable in this art, as evidenced, e.g., by Gordon, 0006, 0042-0046.
Alternatively, in analogous art, Gordon teaches:
(operation A) … token … 
(operation B) … token … (0045, (Account Access Token (AAT)), 0057, see also 0032, 0033, 0042-0046, 0049, 0050, 0055) 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lovelett's electronic payment systems and methods, by incorporating therein these teachings of Gordon regarding a token (that is translated using a data dictionary), for the same reasons as given above for combining Lovelett's different embodiments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached during the hours of 8:30 am – 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DWP/
Examiner, Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692